         Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                   Civil Action No. 3:20-CV-215



JIM BOGNET, et al.,


                Plaintiffs,

        v.
                                                       PLAINTIFFS’ MOTION FOR AN
KATHY BOOCKVAR, in her capacity as                     ENLARGEMENT    OF   TIME   TO
Secretary of the Commonwealth of                       COMPLETE SERVICE OF PROCESS
Pennsylvania, et al.,

                Defendants,

DEMOCRATIC NATIONAL COMMITTEE,

                Intervenor-Defendant.


        For the reasons set forth below, Plaintiffs Jim Bognet, Donald K. Miller, Debra Miller,

Alan Clark, and Jennifer Clark, respectfully move the Court under Fed. R. Civ. P. 6(b)(1)(A) to

enlarge the time for Plaintiffs to complete service of process by 30 days.

        Plaintiffs filed their complaint on October 22, 2020. Doc. No. 1. Under Fed. R. Civ. P.

4(m), which requires that Plaintiffs serve Defendants within 90 days after the complaint is filed,

Plaintiffs must provide service by January 20, 2021.

        Rule 6(b)(1)(A) states that “[w]hen an act may or must be done within a specific time, the

court may, for good cause, extend the time . . . with or without motion or notice if the court acts,

or if a request is made, before the original time or its extension expires.” “Good cause is

understood to mean a legally sufficient reason, and it reflects the burden placed on a litigant . . . to

show why a request should be granted or an action excused.” Joseph v. Hess Oil V.I. Corp., 651



                                                   1
         Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 2 of 12




F.3d 348, 351 & n.6 (3d Cir. 2011) (internal quotation marks and brackets omitted). Courts have

described Rule 6(b)(1)(A)’s good-cause standard as “non-rigorous” and have noted that a request

for an extension of time pursuant to the Rule should “normally . . . be granted in the absence of

bad faith on the part of the party seeking relief or prejudice to the adverse party.” Ahanchian v.

Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010) (internal quotation marks omitted); see

also MCI Telecomms. Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995); Everett v.

Hills, No. 2:19-cv-322, 2020 WL 4368154, at *5–6 (W.D. Pa. July 30, 2020). “The presence or

absence of good cause for an enlargement of time to effect service is a matter of discretion for a

district court.” United States v. Nuttall, 122 F.R.D. 163, 166 (D. Del. 1988) (citing Dominic v.

Hess Oil V.I. Corp., 841 F.2d 513, 514, 516–17 (3d Cir. 1988)).

       The Court should grant Plaintiffs’ motion because (1) Plaintiffs have been diligent in their

efforts to seek a waiver of service from Defendants; (2) Plaintiffs have not acted in bad faith; and

(3) Defendants will not be prejudiced by a modest 30-day extension.

       First, Plaintiffs have diligently attempted to seek waivers of service from Defendants

Secretary Boockvar and the 67 Pennsylvania county boards of elections well before the January

20, 2021 service of process deadline, both electronically by e-mail (including a follow-up reminder

after the start of the new year), and physically through the USPS. See Exs. 1–2 (attached to

Declaration of Peter A. Patterson (“Patterson Decl.”)); see also Shuster v. Conley, 107 F.R.D. 755,

757 (W.D. Pa. 1985) (explaining that in the related Rule 4 good cause context “[m]ost courts have

adopted the . . . diligence standard in determining when a party has shown good cause for an

extension”); cf. Braxton v. United States, 817 F.2d 238, 241 (3d Cir. 1987) (explaining that “half-

hearted efforts at service” do “not amount to good cause”). As of the date of the filing of this

motion, Secretary Boockvar and 41 counties have consented to a waiver of service, but Plaintiffs



                                                 2
        Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 3 of 12




have received no response from 26 counties. See Patterson Decl. ¶ 5. Due to this lack of response,

the imminence of the service-of-process deadline, and uncertainties regarding whether service of

process will be effective in this short timeframe on certain county Defendants if their offices are

closed due to the COVID-19 pandemic, a 30-day enlargement would afford Plaintiffs the ability

to successfully complete service. Plaintiffs will also continue to seek waivers of service from

Defendants during this period. See Fed. R. Civ. P. 4(d)(1)(F).

       Second, Plaintiffs have not shown bad faith in their efforts to seek waivers from Defendants

and to serve those Defendants who do not so consent. See Phillips v. Household Fin. Corp., No.

06-cv-100, 2007 WL 1830897, at *3 (D. Del. June 25, 2007) (finding discretionary extension

proper upon finding “no evidence of bad faith or conscious disregard of the federal rules by

Plaintiff”); see also Adorno v. Colvin, No. 15-cv-2041, 2015 WL 9027129, at *2 (W.D. Pa. Dec.

15, 2015).   The large number of Defendants in this case makes coordinating receiving an

affirmative response from each one a substantial task. Furthermore, the service-of-process period

overlapped with the year-end holiday period, with many offices closed for some of that time.

       Third, Defendants will not be prejudiced by a modest 30-day extension. Litigation in this

case has proceeded before this Court, in the Third Circuit, and in the Supreme Court, with

electronic and USPS mailings of the various filings to all Defendants. See, e.g., Sup. Ct. R. 12.3.

Defendants will not be caught by surprise by this case. See Nuttall, 122 F.R.D. at 167 (“[A]ctual

notice precludes any finding of . . . prejudice to[] defendant[,] notwithstanding that service of

process did not comport with every detail of [the Federal Rules of Civil Procedure].”).

       Finally, a 30-day enlargement of the time to serve Defendants would enable Plaintiffs to

conserve resources and avoid the unnecessary expense of attempting process on a contracted

timeframe and in an expedited manner.



                                                3
        Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 4 of 12




       Accordingly, Plaintiffs respectfully request that this Court grant their motion to enlarge the

time to complete service of process for 30 days.

 Dated: January 19, 2021                      Respectfully submitted,

 David H. Thompson*                           /s/ Bradley A. King
 Peter A. Patterson*                          PA ID No. 307090
 Nicole J. Moss*                              King Legal Group, LLC
 Cooper & Kirk, PLLC                          114 North Maple Avenue
 1523 New Hampshire Ave., N.W.                Greensburg, PA 15601
 Washington, D.C. 20036                       Telephone: (724) 836-1500
 Telephone: (202) 220-9600                    Fax: (724) 836-1668
 Fax: (202) 220-9601                          bking@kinglg.com
 dthompson@cooperkirk.com
 ppatterson@cooperkirk.com
 nmoss@cooperkirk.com

        *Appearing pro hac vice
                                              Attorneys for Plaintiffs




                                                   4
        Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 5 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of January, 2021, I caused the foregoing document to

be filed electronically with the Clerk of the Court through the CM/ECF System for filing and

served on counsel registered to receive CM/ECF notifications in this case. I also caused the

foregoing document to be e-mailed to the following counsel for Defendants who have not

registered to receive CM/ECF notifications in this case at the email addresses identified below:

 Defendant

 ADAMS COUNTY BOARD OF                        Molly R Mudd
 ELECTIONS                                    County of Adams
                                              117 Baltimore Street
                                              Gettysburg, PA 17325
                                              (717) 337-5911
                                              mmudd@adamscounty.us
 Defendant

 ALLEGHENY COUNTY BOARD OF                    Allan J. Opsitnick
 ELECTIONS                                    Allan J. Opsitnick, Esquire
                                              564 Forbes Avenue
                                              Suite 1301
                                              Pittsburgh, PA 15219
                                              (412) 391-3299
                                              aopsitnick@opsitnickslaw.com


 Defendant
                                              Garen Fedeles
 BEAVER COUNTY BOARD OF
                                              810 Third St
 ELECTIONS
                                              Beaver, PA 15009
                                              (724) 770-4445
                                              gfedeles@beavercountypa.gov




                                                5
      Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 6 of 12




Defendant

BRADFORD COUNTY BOARD OF          Jonathan Foster Jr.
ELECTIONS                         Bradford County Solicitor
                                  303 South Keystone Avenue
                                  Sayre, PA 18840
                                  (570) 888-1529
                                  Jonathan.Jr@fosterslawfirm.com


Defendant

BUCKS COUNTY BOARD OF             Joseph J. Khan
ELECTIONS                         Bucks County Law Department
                                  55 E. Court Street
                                  Doylestown, PA 18901
                                  (215) 348-6464
                                  jjkhan@buckscounty.org


Defendant
BUTLER COUNTY BOARD OF            H. William White, III
ELECTIONS                         Butler County Solicitor
                                  Butler County Courthouse
                                  P.O. Box 1208
                                  Butler, PA 16003
                                  (724) 284-5381
                                  wwhite@co.butler.pa.us

Defendant
CAMBRIA COUNTY BOARD OF           William Gleason Barbin
ELECTIONS                         Cambria County Solicitor's Office
                                  200 South Center Street
                                  Cambria County Courthouse
                                  Ebensburg, PA 15931
                                  (814) 472-1607
                                  mkestermont@co.cambria.pa.us
Defendant
CAMERON COUNTY BOARD OF           Edwin W. Tompkins, III
ELECTIONS                         Cameron County Solicitor
                                  P.O. Box 31
                                  Emporium, PA 15834
                                  (814) 486-1532
                                  ewtompkinslaw@gmail.com


                                    6
      Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 7 of 12




Defendant
CHESTER COUNTY BOARD OF           Nicole Forzato
ELECTIONS                         313 W. Market St., Suite 6702
                                  West Chester, PA 19380
                                  (610) 344-6195
                                  nforzato@chesco.org

Defendant
CLEARFIELD COUNTY BOARD OF        Heather Bozovich
ELECTIONS                         Clearfield County Solicitor
                                  Lisa Marie Vari & Assoc., P.C.
                                  114 ½ S. Second St.
                                  Clearfield, PA 16830
                                  (814) 290-0566
                                  heather@bozovichlaw.com
Defendant
CLINTON COUNTY BOARD OF           Larry Coploff
ELECTIONS                         Clinton County Solicitor
                                  Coploff, Ryan, Welch & Houser
                                  136 E. Water St.
                                  Lock Haven, PA 17745
                                  (570) 748-7771
                                  lec@crwlaw.net

Defendant
CRAWFORD COUNTY BOARD OF          Keith A. Button
ELECTIONS                         Shafer Law Firm
                                  890 Market St.
                                  Meadville, PA 16335
                                  (814) 724-4540
                                  kbutton@shaferlaw.com


Defendant

CUMBERLAND COUNTY BOARD OF Keith O. Brenneman
ELECTIONS                  Law Office of Keith O. Brenneman, P.C.
                           44 West Main Street
                           Mechanicsburg, PA 17055
                           (717) 697-8528
                           k.brenneman@verizon.net




                                    7
      Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 8 of 12




Defendant
ELK COUNTY BOARD OF               Thomas G. Wagner
ELECTIONS                         Elk County Solicitor
                                  Meyer, Wagner, Brown & Kraus
                                  115 Lafayette St.
                                  St. Marys, PA 15857
                                  (814) 781-3445
                                  twagner@mwbklaw.com

Defendant
ERIE COUNTY BOARD OF              Thomas S. Talarico
ELECTIONS                         Talarico & Niebauer
                                  230 W. 6th St.
                                  Erie, PA 16507
                                  (814) 459-4472
                                  ttalarico@nwpalawyers.com

Defendant
FOREST COUNTY BOARD OF            Timothy R. Bevevino
ELECTIONS                         Forest County Solicitor
                                  Swanson, Bevevino & Sharp, P.C.
                                  311 Market St.
                                  Warren, PA 16365
                                  (814) 723-2080
                                  attorneys@sbglawoffice.com

Defendant
FULTON COUNTY BOARD OF            James M. Stein
ELECTIONS                         Fulton County Solicitor
                                  Dick, Stein, Schemel, Wine & Frey, LLP
                                  13 West Main Street, Suite 210
                                  Waynesboro, PA 17268
                                  (717) 762-1160
                                  dsslaw@dsslawyers.com

Defendant
GREENE COUNTY BOARD OF            Robert Eugene Grimm
ELECTIONS                         Solicitor for Greene County
                                  P.O. Box 430
                                  Smithfield, PA 15478
                                  (724) 569-2819
                                  rgrimm@co.greene.pa.us



                                    8
      Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 9 of 12




Defendant
JEFFERSON COUNTY BOARD OF         C.J. Zwick
ELECTIONS                         Zwick & Zwick LLP
                                  171 Beaver Drive
                                  P.O. Box 1127
                                  DuBois, PA 15801
                                  (814) 371-6400
                                  cjz@zwick-law.com
Defendant
JUNIATA COUNTY BOARD OF           Donald K. Zagurskie
ELECTIONS                         Johnston & Zagurskie, PC
                                  117 Main Street
                                  PO Box O
                                  Mifflin, PA 17058
                                  (717) 436-8044
                                  jzmlawoffice@gmail.com

Defendant
LANCASTER COUNTY BOARD OF         Christina L Hausner
ELECTIONS                         Lancaster County Solicitor
                                  150 N. Queen Street
                                  Lancaster, PA 17603
                                  (717) 735-1584
                                  chausner@co.lancaster.pa.us




Defendant
LEBANON COUNTY BOARD OF           David R. Warner, Jr.
ELECTIONS                         Lebanon County Solicitor
                                  Buzgon Davis Law Offices
                                  525 South Eighth Street
                                  Lebanon, PA 17042
                                  (717) 274-1421
                                  warner@buzgondavis.com



Defendant
LEHIGH COUNTY BOARD OF            Thomas M. Caffrey
ELECTIONS                         Thomas M. Caffrey
                                  PO BOX A
                                  Coplay, PA 18037-0200


                                    9
     Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 10 of 12




                                  (610) 434-4418
                                  tcaffrey@rcn.com

Defendant
LYCOMING COUNTY BOARD OF          Joseph D. Smith
ELECTIONS                         McCormick Law Firm
                                  835 West Fourth Street
                                  P.O. Box 577
                                  Williamsport, PA 17701
                                  (570) 326-5131
                                  dsmith@mcclaw.com

Defendant

MCKEAN COUNTY BOARD OF            Anthony V. Clarke
ELECTIONS                         McKean County Solicitor
                                  500 W. Main St.
                                  Smethport, PA 16749
                                  (814) 331-6441
                                  theclarkefirm@yahoo.com
Defendant
MERCER COUNTY BOARD OF            William J. Madden
ELECTIONS                         Mercer County Solicitor
                                  165 Euclid Ave.
                                  Sharon, PA 16146
                                  (724) 342-1300
                                  wjmpc@verizon.net
Defendant

MIFFLIN COUNTY BOARD OF           Stephen S. Snook
ELECTIONS                         Mifflin County Solicitor
                                  BMZ Law
                                  20 South Wayne St.
                                  Lewiston, PA 17044
                                  (717) 363-0342
                                  ssnook@bmzlaw.com

Defendant
NORTHAMPTON COUNTY BOARD          Brian J. Taylor
OF ELECTIONS                      Northampton County Solicitor’s Office
                                  669 Washington Street
                                  Easton, PA 18042
                                  (610) 829-6350
                                  btaylor@kingspry.com

                                   10
     Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 11 of 12




Defendant
PHILADELPHIA COUNTY BOARD         Marcel S. Pratt
OF ELECTIONS                      Philadelphia County Solicitor
                                  City of Philadelphia Law Dept.
                                  1515 Arch St., Fl. 17
                                  Philadelphia, PA 19147
                                  (215) 683-5038
                                  Marcel.pratt@phila.gov

Defendant
SOMERSET COUNTY BOARD OF          Michael P. Barbera
ELECTIONS                         Barbera, Melvin, Svonavec & Sperlazza LLP
                                  146 West Main Street, P.O. Box 775
                                  Somerset, PA 15501
                                  (814) 443-4681
                                  mpbarbera@barberalaw.com


Defendant
SULLIVAN COUNTY BOARD OF          Kenneth R. Levitzky
ELECTIONS                         125 Churchill Street
                                  Dushore, PA 18614
                                  (570) 928-8288
                                  krllaw@epix.net
Defendant
SUSQUEHANNA COUNTY BOARD          Robert D. Schaub
OF ELECTIONS                      Rosenn Jenkins & Greenwald LLP
                                  Cross Creek Pointe, 1065 Highway 315
                                  Suite 200
                                  Wilkes-Barre, PA 18702
                                  (570) 826-5652
                                  rschaub@rjglaw.com
Defendant
UNION COUNTY BOARD OF             Jonathan L. DeWald
ELECTIONS                         Union County Solicitor
                                  McNerney, Page, Vanderlin & Hall
                                  433 Market Street
                                  Williamsport, PA 17701
                                  (570) 326-6555
                                  jdewald@mpvhlaw.com




                                   11
      Case 3:20-cv-00215-KRG Document 89 Filed 01/19/21 Page 12 of 12




Defendant
WARREN COUNTY BOARD OF             Nathaniel Justus Schmidt
ELECTIONS                          Schmidt Law Firm
                                   315 Second Avenue, Suite 704
                                   P.O. Box 746
                                   Warren, PA 16365
                                   (814) 723-8665
                                   contact@theschmidtlawfirm.com


Defendant
WYOMING COUNTY BOARD OF            Kenneth R Levitzky
ELECTIONS                          (See above for address)




                                   /s/ Bradley A. King
                                   Bradley A. King

David H. Thompson*                 PA ID No. 307090
Peter A. Patterson*                King Legal Group, LLC
Nicole J. Moss*                    114 North Maple Avenue
Cooper & Kirk, PLLC                Greensburg, PA 15601
1523 New Hampshire Ave., N.W.      Telephone: (724) 836-1500
Washington, D.C. 20036             Fax: (724) 836-1668
Telephone: (202) 220-9600          bking@kinglg.com
Fax: (202) 220-9601
dthompson@cooperkirk.com
ppatterson@cooperkirk.com
nmoss@cooperkirk.com

       *Appearing pro hac vice     Attorneys for Plaintiffs




                                    12
